Opinion of the Court, by
Judge Owsley.
THIS writ of error is prosecuted to reverse a judgment of the county court of Jefferson, awarded the plaintiff in error, for the amount of a receipt for militia fines, after deducting the sheriff’s commission for collection, without giving a credit for any delinquents returned by the sheriff to the defendant in error, who was the paymaster. The receipt given by the defendant for the delinquents returned by the sheriff, bears date subsequent to the time required by law for a settlement and payment of fines collected, and the return of delinquents. Whatever might have been the consequence of the sheriff’s failure to account in the time required by law, had the paymaster refused to receive the list of delinquents when tendered by the sheriff, it is conceived, after the paymaster has received the delin*184quent list, and given a receipt in part discharge of the fines received by the sheriff for collection, in a contest with the sheriff for a failure to account, he should have a credit for the delinquents, unless, under extraordinary circumstances, such as fraud or imposition in obtaining the receipt by the sheriff, such a credit would be improper. No such circumstance, however, seems to have intervened in the present instance. The court, therefore, should have awarded judgment only for the amount due after deducting the amount of delinquents and sheriff’s commission for collection. The judgment, therefore, is erroneous and must be reversed with costs, and the cause remanded, for further proceedings to be had, consistent with this opinion.